Citation Nr: 1232909	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to June 1944, from March 1945 to December 1945, and from June 1951 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In May 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.  

In his July 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Thereafter, in a March 2012 letter, he requested that his hearing be rescheduled, and in an August 2012 letter he requested that his hearing request be withdrawn.  See 38 C.F.R. § 20.704 (d) (2011).

In November 2010, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

In September 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.

4.  The Veteran currently has tinnitus, and competent, uncontradicted opinion attributes the Veteran's current tinnitus to service-connected hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus, as secondary to service-connected hearing loss, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims for service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate the claims have been accomplished.

II.  Analysis

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of serving aboard heavy aircraft during World War II and the Korean War.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of each claim for service connection, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.

The Veteran has asserted that during his service, he had significant noise exposure while serving as a navigator in B-17 heavy bomber aircraft in World War II and in SA-16 flying boats in the Korean War.  His service records indicate that he participated in air combat missions in Italy, Germany, the Balkans, and Central Europe during World War II and worked as a navigator in Korea at some time between June 1951 and March 1953.  The Veteran submitted two statements written by members of the same flying group that manned bombers in Italy during World War II who are now medical doctors.  The first letter describes the tremendous noise levels in a B-17 bomber, reaching over 126 decibels, and the frequent ascents and descents that these planes made while on missions, causing additional ear damage.  The second letter describes the frightening and dangerous nature of the missions they undertook and the primitive nature of medical care available to them.  A July 2010 statement from the Veteran's representative reiterates how the Veteran spent hundreds of hours aboard B-17 bombers performing navigation during bombardment missions.

The report of the Veteran's February 1943 service entrance examination does not reference any audiometric testing, although "whisper test" results for the left and right ear were noted to be 15/15, and no abnormality of the was noted.  The report of an August 1950 Army entrance examination shows that by that time the Veteran had decreased hearing, and the examiner remarked that the Veteran's defective hearing disqualified him under Army Regulations 40-105, but recommended a waiver for the defect.  Air Force reserve examinations from 1950 to 1960 reflect mild hearing loss in the higher frequencies of the left ear.

After filing his claim for service connection for bilateral hearing loss in November 2009, the Veteran submitted a March 2007 letter from a private physician, along with results from audiometric testing demonstrating that his hearing loss was of sufficient severity to warrant consideration as a disability for VA purposes, pursuant to 38 C.F.R. § 3.385.  The physician noted that the Veteran had served aboard heavy aircraft, but did not directly comment upon the etiology of the Veteran's hearing loss.  The physician indicated that, since the Veteran's service, he has worked as a pharmacist.  The Veteran also submitted the report of an August 2010 private examination that similarly reflects hearing loss disability for VA purposes, and that includes a  notation that the Veteran was exposed to acoustic trauma during the wars, without further comment..

In February 2010, the Veteran was evaluated by a VA audiologist associated with the Palo Alto Health Care System.  The report indicates that the examiner reviewed the claims file and discussed the Veteran's history.  It was noted that the Veteran stated that he had been exposed to propeller engine noise without hearing protection during service and denied any civilian or recreational noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
25
35
40
50
LEFT EAR
25
35
40
60
70

Speech recognition testing revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.  While the audiometric test results indicated that the Veteran did meet the threshold for a hearing loss disability under 38 C.F.R. § 3.385, the examiner opined that because the Veteran's hearing loss began 45 years after the end of his active service, it was less likely as not the result of his active duty military service.

The Veteran also submitted two letters and the report of an audiology examination from a private physician from November 2010.  The examination report includes a notation that the Veteran had mild to severe sensorineural hearing loss in both ears, with audiometric testing reflecting results meeting the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
30
40
45
50
55
LEFT EAR
35
40
50
70
70

In his letters, the physician stated that he had reviewed the Veteran's records and that the Veteran had served aboard B-17 bombers in World War II, SA-16 amphibian planes in Korea, and B-25 bombers during reserve service, and then worked as a pharmacist for his post-service career.  The physician stated that the Veteran's hearing loss, which has steadily worsened over the years, is a direct result of this flight duty.  He added that exposure to machine gun and aircraft engine noise during service was at least as likely as not the cause of the Veteran's current hearing loss.  

The above-noted audiometric testing results indicate that the Veteran currently has bilateral hearing loss to an extent recognized as a disability, pursuant to 38 U.S.C.A. § 3.385.  The remaining question, however, is whether such current  hearing loss is medically related to service. 

On the question in-service injury, here, the Board finds that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.  The Veteran's service records reflect a military occupational specialty of navigator as well as participation in numerous air combat campaigns.  Additionally, the Veteran has provided statements from other veterans who served in a similar capacity during World War II; these statements tend to corroborate the type of extreme and prolonged noise that a serviceman would experience while manning a B-17 bomber.

On the question of etiology of current hearing loss, the Board notes, as indicated above, that the current record includes conflicting opinions regarding whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that both the February 2010 and the November 2010 examiners to be competent professionals who both evaluated the Veteran, provided an opinion within his area of expertise, and gave some rationale for the opinion. While the November 2010 examiner did not have access to the claims file, his report indicates that the Veteran provided the examiner with extensive personal history, including an overview of his  service; as such, the opinion is still accorded full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).  As the two competent but contrary opinions which directly address the etiology question are entitled to, essentially, equal probative weight, the Board finds that the evidence for and against the claim is relatively evenly balanced, or, in other words, in relative equipoise.  Hence, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  As such, the Board finds that, on this record, the criteria for service connection for hearing loss are met.

Turning next to the Veteran's claim for service connection for tinnitus, the Board notes, at the outset, that the Veteran's STRs document no complaint, finding or diagnosis relating to ringing in the ears.  The Veteran indicated to the February 2010 VA examiner that he had experienced tinnitus for approximately 30 years.  The examiner noted that the Veteran reported that the tinnitus manifested as a high pitched buzz, but ultimately opined that it was less likely as not the result of his active duty military service due to the length of time between the end of service and the onset of symptoms.  The examiner, however, did not discuss other possible etiologies for the Veteran's tinnitus, including whether it was caused or aggravated by the Veteran's hearing loss.

The Veteran later submitted the report of an August 2010 examination by a private physician in which the physician indicated that he was aware of the Veteran's service in World War II and in Korea, and the significant noise exposure he experienced.  The physician discussed the Veteran's current level of hearing loss and opined that his tinnitus was due to the sensorineural hearing loss.

In the instant case, the evidence does not demonstrate that tinnitus was incurred or aggravated during service, nor does the Veteran actually assert that his tinnitus began during service.  However, the record does contain a competent, credible, and uncontradicted medical opinion that the Veteran's tinnitus is due to his hearing loss.  

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a physician or to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In the present case, while the February 2010 examiner  addressed only the question of whether the Veteran's tinnitus is directly related to his service, the private physician's August 2010 opinion is the only competent opinion to directly address the etiology of the Veteran's tinnitus.  Moreover, the Board finds no reason to question the veracity of the physician or to discount the probative value of an opinion rendered within his area of expertise.  

Accordingly, when the August 2010 opinion is considered along with the Veteran's assertions, and all reasonable doubt is resolved in his favor, the Board finds that the criteria for service connection for tinnitus as secondary to the now service-connected hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus, as secondary to bilateral hearing loss, is granted.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


